DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention. The claim is directed to a program code itself. It is not a process occurring as a result of executing the program, a machine programmed to operate in accordance with the program, nor a manufacture structurally and functionally interconnected with the program in a manner which enables the program to act as a computer component and realize its functionality. It is also clearly not directed to a composition of matter. Therefore, it is non-statutory under 35 USC 101.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-6, 8-12, and 14-15 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by de Boer (US 20150211486).
Regarding claims 1, 14, and 15, de Boer discloses a wind turbine system comprising a wind turbine tower (102), a sensor arrangement (62) for sensing vibrations of the wind turbine tower, a nacelle (104) mounted to the wind turbine tower via a yaw bearing (implicit, includes yaw system), a control system (64) for controlling yawing of the nacelle, and wherein the wind turbine system is adapted to: sense a vibration of the wind turbine tower using the sensor arrangement, providing an input for the control system in response to the vibration of the wind turbine tower as sensed by the sensor arrangement, provide an output by the control system based on the input, and yawing the wind turbine nacelle based on the output from the control system, and hereby reduce wind induced vibrations of the wind turbine tower (Paragraphs 23-26 and Figure 2).
Regarding claim 5, de Boer discloses the method according to claim 1 above. de Boer further discloses the method comprises that vibrations are sensed in multiple directions around the wind turbine tower (Paragraphs 46 and 59, accelerometer measures multiple directions).
Regarding claims 6 and 8, de Boer discloses the method according to claim 1 above. de Boer further discloses yawing the wind turbine nacelle based on the output from the control system is provided when the sensed vibration is above a threshold (Paragraphs 15 and 22), and yawing the nacelle relative to the wind turbine tower is at least five degrees (Paragraph 25).
Regarding claims 9, 10, and 12, de Boer discloses the method according to claim 1 above. de Boer further discloses the method comprises that after the nacelle has yawed a given angle from a first yaw position to a second yaw position, the vibrations are sensed, and a decision of if to yaw further is provided in response to the sensed vibrations at the second yaw position, wherein the method comprises that yawing of the nacelle is stopped at the second position, a first time period is lapsed at the second yaw position prior to deciding if to stop for a second time period at the second yaw position, and the method comprises that a settling period of any wind turbine tower vibrations is lapsed at a yaw position and prior to deciding if to stop for a prolonged period at a changed yaw position (see Paragraphs 26 and 50-52; there is a waiting time T in the holding block and once the waiting time T expires, the vibration/oscillation is re-tested at normalization block 12 (settling period) utilizes another threshold, and then the process starts over again until normalization is achieved).
Regarding claim 11, de Boer discloses the method according to claim 1 above. de Boer further discloses the method comprises that the nacelle is yawed a certain yawing angle in dependence of an amplitude of the vibrations of the wind turbine tower relative to a threshold, or in dependence of a change of amplitude of the vibrations of the wind turbine tower relative to an amplitude at a previous or former position of the nacelle (Paragraph 15 discloses the longitudinal oscillation amplitudes and a superimposed transverse oscillation, both of which can influence the yaw angle; Paragraph 21 discloses the displacement amplitude of tower oscillation path or a maximum acceleration; and Paragraph 46 discusses the a longitudinal oscillation is recorded, for example by means of an acceleration amplitude which can be measured by respective acceleration sensors at the top of the tower).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over de Boer (US 20150211486) in view of Creaby (US 20150076822) and Li (US 11255311).
de Boer discloses the method according to claim 1 above.
de Boer fails to teach when the method is applied, the wind turbine system includes a lower number of blades than when the wind turbine system is completely installed, and the wind turbine system includes zero blades when the method is applied.
Creaby teaches a method of damping an oscillatory movement of the wind turbine structure, whereby the utilization of a yaw action is utilized in the method of damping. Creaby further teaches “It has to be noted that a rotor with rotor blades of the wind turbine does not necessarily have to rotate for the method to work” (Paragraph 14). Li teaches a method of installing multiple blades in such a way to avoid severe vibrations to the wind turbine. Li further teaches that measurements can be taken after installing each blade for the purposes of reducing the bending moment/bending moment load changes within the blades.
Because de Boer discloses a methodology of reducing vibrations within the tower of a wind turbine through a change in yaw, and because Creaby teaches that it is known to utilize yaw action in a method of damping and can be done when the wind turbine is stopped, and because Li teaches that it is known in wind turbine installation art to take measurements as the blades are installed one-by-one during the installation process for the purposes of reducing vibrations in the wind turbine structure, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of de Boer such that when the method is applied, the wind turbine system includes a lower number of blades than when the wind turbine system is completely installed, and the wind turbine system includes zero blades when the method is applied as taught by Creaby and Li for the purposes of reducing wind turbine vibrations during wind turbine blade installation. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over de Boer (US 20150211486) in view of Gjerlov (US 20120217748) or Burra (US 9677540).
de Boer discloses the method according to claim 1 above.
de Boer fails to teach the wind turbine system is not connected to a utility grid and power for yawing the wind turbine nacelle is supplied by an auxiliary yaw power system.
Gjerlov teaches a wind turbine (Figure 2) which includes a yaw drive system (7) which is powered by the grid during normal operating times, but also includes a backup system (9) which can include batteries or electric power conversion unit or an internal combustion engine and a separate generator. The backup system (9) can be located within or outside the wind turbine (Paragraph 13).
Burra teaches a wind turbine  system connected to a power grid (Figure 1, power grid 24) which further includes yaw backup systems (18, 20, 22) which initiate operations and provide auxiliary power to the respective yaw motors for changing the yaw angle of the respective wind turbines, particularly during times of extreme wind conditions.
It is known that wind turbine operation can be interrupted for any number of reasons, or disconnected from the grid during emergency situations. It is therefore necessary to be able to control wind turbine operations during these conditions; backup systems can step in and replace the grid, and even store generated power within an energy storage medium. It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of de Boer such that the wind turbine system is not connected to a utility grid and power for yawing the wind turbine nacelle is supplied by an auxiliary yaw power system as taught by Gjerlov or Burra for the purposes of controlling/operating the wind turbine(s) during a time of grid disruption, thereby reducing damage to the wind farm.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over de Boer (US 20150211486) in view of Glavind (WO 2017137051)
de Boer discloses the method according to claim 1 above. de Boer further discloses that the sensors can be located in the nacelle (104).
de Boer fails to teach an orientation of the nacelle is sensed using a nacelle orientation sensor, capable of sensing a yaw angle orientation of the nacelle and that a difference between the orientation of the nacelle and a direction of a sensed vibration is used as an input to the control system.
Glavind teaches that electricity generated by a wind turbine generator is conveyed by an electric distribution system (electric cabling), and that any slack in the electric cable bill will be used up and the electric cable would snap if the nacelle is yawed further. The system that yaws the turbine takes a signal from the nacelle that determines the nacelle orientation. To prevent cable over-twist, the control system stops yaw of the turbine at a given limited number of turns of nacelle revolutions. If a fail occurs in the control system, safety contacts are used to prevent cable over twist to avoid damage to the turbine (high voltages cables breaking). The contacts signals the yaw motors to stop.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of de Boer such that an orientation of the nacelle is sensed using a nacelle orientation sensor, capable of sensing a yaw angle orientation of the nacelle and that a difference between the orientation of the nacelle and a direction of a sensed vibration is used as an input to the control system as taught by Glavind for the purposes of preventing cable over twist and avoid damage to the turbine during the yawing of the nacelle.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over de Boer (US 20150211486) in view of Nielsen (US 20100301604) or Scholte-Wassink (US 8169098).
de Boer discloses the method according to claim 1 above.
de Boer fails to explicitly teach the wind induced vibrations are vortex induced vibrations and/or vibrations due to galloping.
Nielsen teaches that it is known to reduce vibrations detected in the nacelle and the tower, and that such vibrations are a result of vortex shedding (Paragraph 68). The oscillations can be controlled through yaw adjustment (abstract). Similarly, Scholte-Wassink teaches an offshore wind turbine with a tower that is exposed to a fluid that causes vibrations within the tower as a result of vortices in the fluid (see 6). These vortices are also known as the von Karman vortex street. The formation and detachment of the vortices is basically periodic.
Because de Boer is exposed to a free stream air fluid that will flow against the tower, and because Nielsen and Scholte-Wassink teach that the fluid passing of the tower produces vibrations through aerodynamic phenomenon's like Von Karman vortex street, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of de Boer such that the wind induced vibrations are vortex induced vibrations as taught by Nielsen and Scholte-Wassink for the purposes of reducing the vibrations in the tower, thereby reducing damage to the system.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pedersen (US 20200263666) teaches a wind turbine method operation for reducing vibrations in the tower by applying yaw corrective actions (Figures 3 and 5).
Esbensen (US 9347431) teaches a wind turbine method of operation for reducing tower oscillations using gyroscopic forces.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745